Appeal from an award of death benefits made by the State Industrial Board under the provisions of the Workmen’s Compensation Law. Decedent was employed as a helper in a blast furnace and it was found that he had over-exerted himself thereby sustaining injuries in the nature of a strain of the heart which resulted in his death. The sole point raised was whether his death resulted from the happening of an accident. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.